DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph [0030], line 1, “106” should read --104--.  In paragraph [0081], line 1, “250” should read --210--.   Reference numeral 107 is used throughout the disclosure to reference a door jamb, and also a vertical edge, as shown in fig. 7 and disclosed in paragraph [0030], line 4.  
Appropriate correction is required.
The drawings are objected to because reference numeral 107 is used throughout the disclosure to reference a door jamb, and also a vertical edge, as shown in fig. 7 and disclosed in paragraph [0030], line 4.    Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3 is objected to because of the following informalities:  In claim 3, line 2, it appears that “outer” should read --outside--.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, 12-14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 1, there is no antecedent basis for “the tensioning mechanism”.  It appears that claim 6 should depend from claim 5.  In claim 8, lines 2-3, it is unclear in what sense the doorjamb 107 projects into the gap 108 (see fig. 7).  In claim 8, line 4 and claim 9, line 2, it is unclear in what sense the tether is “compressed”.  It appears that the tether is tensioned (see claim 10, line 1).  In claim 12, line 2, there is no antecedent basis for “the core member”.  It appears that claim 12 should depend from claim 11.  In claim 13, line 1, there is no antecedent basis for “the sheath”.  It appears that claim 13 should depend from claim 12.  In claim 14, line 1, there is no antecedent basis for “the sheath”.  It appears that claim 14 should depend from claim 12 or 13.  In claim 18, line 1, there is no antecedent basis for “the outer plate”.  In claim 19, line 2, it is unclear whether applicant intended to positively claim a locking device and an item, or not.
               In view of the above rejections, the respective claims are rejected as best understood, on prior art, as follows.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-10, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shell 10,151,127.
Re claim 1, it is first noted that the dwelling, door and frame, including inside and outside portions is not being positively claimed.  Shell teaches a security tether for a door and frame, including an inner plate 52 capable of being disposed near the frame and gap between the frame and a door, and a tether 54 capable of extending through the gap between the door and frame.  It is also noted that the plate 52 is capable of being disposed at the inside or the outside portion of a door and frame.  The tether has a first end attached to the plate, and a second end having an attachment member 56.
Re claim 2, the plate may also include a plate lip 94 in figs. 13 and 14 capable of engaging a vertical edge of a frame.

Re claim 8, the tether is capable of being positioned between a doorjamb 100 in fig. 10 and a door.  
Re claim 9, the first end of the tether attached to the plate 52 is capable of being held in place vertically.
Re claim 10, the tether is elongate and is capable of bearing tension as disclosed in column 5, lines 50-56.
Re claim 15, the plate 52 is a rigid member.
Re claim 16, a guide rod 66 guides the tether through the gap when the rod 66 is pulled.
Re claim 19, a locking device and an item are not regarded as being positively claimed.  Further, the grommet 56 is capable of receiving a lock from an item.
Re claim 20, the plate 52 is not fastened to an entryway.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shell 10,151,127 in view of Horne et al 5,810,404.
Re claim 3, Horne et al teaches an inner plate 2 having a tether 6, and an opposed outer plate 12 with a guide slot 14 for the tether to be coupled to the outer plate, to be used with a door and frame.  It would have been obvious to provide a plate opposite the plate 52 of Shell having a guide slot to receive the tether and be coupled to the tether, in view of the teaching of Horne et al, to allow the door and frame to be clamped by the tether for securing a door in its closed position.

Claims 4, 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Provided the above rejections under 35 USC 112, second paragraph are overcome,  claims 6, 12-14 and 17 would also be allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeli 2011/0219826 teaches a strap with an inner core and a surrounding sheath of cut resistant materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 18, 2021